DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. On pp. 12 of the response the applicant argues that Powerblanket does not disclose “…a controller electrically coupled to the heating blanket and configured to activate the heating blanket when the temperature of the liquid fuel container is below a threshold temperature” [claim 13]. The examiner respectfully disagrees. Powerblanket discloses that the temperature of the fuel canister is maintained by a pre-set thermostat. A person having ordinary skill in the art would recognize that a thermostat is a controller that a thermostat is a controller that switches a heating or cooling system off at set temperatures. In this case because the blanket is a heater the thermostat would activate the blanket when the temperature of the container falls below a set temperature; therefore the rejection is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokuo et. al (US 2006/0070255 A1) in view of Powerblanket (https://www.amazon.com/Powerblanket-PBL20-Cylinder-Propane Charcoal/dp/B00PKKHC2Y/ref=sr_1_2?dchild=1&keywords=propane%2Btank%2Bblanket&qid=1623860553&sr=8-2&th=1, first one sale in 2014).
With respect to claim 13 Kokuo discloses a liquid fuel air heater comprising:
a housing [see Fig. 3] defining a motor housing portion [reference character 3 in Fig. 3];
an electric motor [reference character 19 in Fig. 3] positioned in the motor housing portion,
a combustion chamber [reference character 11 in Fig. 3] at least partially positioned within the motor housing portion,
a fan [reference character 23 in Fig. 3] driven by the motor when activated for generating an axial airflow through the combustion chamber;
a liquid fuel container [reference character 23 in Fig. 3] at least partially positioned in the housing for providing liquid fuel to the combustion chamber.
Kokuo does not disclose a heating blanket in thermal contact with and at least partially surrounding the liquid fuel container, wherein the heating blanket, when activated, increases the temperature of the liquid fuel container and a controller electrically coupled to the heating blanket and configured to activate the heating blanket when the temperature of the liquid fuel container is below a threshold temperature.
Powerblanket discloses a blanket for wrapping around liquefied gas cylinders that maintains an optimum cylinder temperature in order to "…keep your pressure up and reduce the frequency of cylinder refills…” [pp. 5 of Powerblanket] and a controller (thermostat) that is activated when the temperature of the liquid fuel container falls below a threshold temperature [Powerblanket discloses that the blanket temperature is thermostatically controlled, see table on pp. 4 of Powerblanket].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the hair dryer taught by Kokuo bv providing a heating blanket around the liquefied gas cylinder, as taught by 
With respect to claim 15 Kokuo discloses a grip portion [reference character 5 in Fig. 3] extending from the motor housing portion.
	With respect to claim 16 Kokuo discloses a battery pack containing a plurality of battery cells [reference character 27 in Fig. 3] connected to each other in a series or parallel arrangement, the battery pack being removably coupled to the grip portion of the housing for supplying power to the motor [paragraph 0047].

Allowable Subject Matter

Claims 1, 4-7, 10-12, 22-26, and 28 are allowed.

Claims 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762